                Case 19-12153-KBO              Doc 641-1        Filed 09/09/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                                 Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                 Case No. 19-12153 (KBO)

                   Debtors.                                      (Jointly Administered)

                                                                 Obj. Deadline: Sept. 16, 2020 at 4:00 p.m. (ET)
                                                                 Hearing Date: Oct. 7, 2020 at 10:00 a.m. (ET)

                NOTICE OF CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER
             AUTHORIZING EXAMINATION AND PRODUCTION OF DOCUMENTS
               FROM BLACK DIAMOND CAPITAL MANAGEMENT PURSUANT
                  TO BANKRUPTCY RULE 2004 AND LOCAL RULE 2004-1

                  PLEASE TAKE NOTICE that on September 9, 2020, George L. Miller, chapter

7 trustee (the “Trustee”), to the estates of the above-captioned debtors, filed the Chapter 7

Trustee’s Motion for an Order Authorizing Examination and Production of Documents from

Black Diamond Capital Management Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1

(the “Motion”), with the United States Bankruptcy Court for the District of Delaware, 824 North

Market Street, Wilmington, Delaware 19801 (the “Bankruptcy Court”). A copy of the Motion is

attached hereto.

                  PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Motion must be filed with the Bankruptcy Court on or before September 16,

2020, at 4:00 p.m. prevailing Eastern Time.

                  PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Chapter 7 Trustee, Pachulski


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:230551.1 57095/001
               Case 19-12153-KBO      Doc 641-1      Filed 09/09/20    Page 2 of 3




Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE

19899-8705 (Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com), Colin R.

Robinson (crobinson@pszjlaw.com), and Peter J. Keane (pkeane@pszjlaw.com); and (ii) the

Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite

2207, Lock Box 35, Wilmington, DE 19801, Attn: Linda J. Casey (linda.casey@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DOCS_DE:230551.1 57095/001                     2
               Case 19-12153-KBO   Doc 641-1   Filed 09/09/20   Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON OCTOBER 7, 2020 AT

10:00 A.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE KAREN B.

OWENS, UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

SIXTH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 19801.


 Dated: September 9, 2020              PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Colin R. Robinson
                                       Bradford J. Sandler (DE Bar No. 4142)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 North Market Street, 17th Floor
                                       P O Box 8705
                                       Wilmington, DE 19899 (Courier 19801)
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       E-mail: bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com

                                       and

                                       KAUFMAN, COREN & RESS, P.C.
                                       Steven M. Coren
                                       Benjamin M. Mather
                                       Two Commerce Square
                                       2001 Market Street, Suite 3900
                                       Philadelphia, PA 19103
                                       Tel: (215) 735-8700
                                       Fax: (215) 735-5170
                                       E-mail: scoren@kcr-law.com
                                               bmather@kcr-law.com


                                       Counsel for George L. Miller, Chapter 7 Trustee




DOCS_DE:230551.1 57095/001                3
